Citation Nr: 1826860	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-42 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to April 20, 2012, for the award of special monthly pension benefits based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted special monthly pension based on the need for aid and attendance effective April 20, 2012.  Payment began May 1, 2012, the first day of the month following his effective date. 

The Veteran was determined not competent to handle disbursement of funds in January 2013.  He died in July 2013; the Appellant is the Veteran's daughter who was named his fiduciary and payee in July 2013 prior to his death.  


FINDINGS OF FACT

1.  The Veteran filed an original claim for entitlement to special monthly pension based on the need for aid and attendance received on April 20, 2012.

2.  The award of pension was not effective for a period prior to the date of receipt of the claim on April 20, 2012.  



CONCLUSION OF LAW

An effective date prior to April 20, 2012, for the award of special monthly pension based on the need for aid and attendance is not warranted.  38 U.S.C. §§ 5110, 7105 (West 2012); 38 C.F.R. §§ 3.400, 3.401 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Because the June 2012 rating decision on appeal granted special monthly pension based on the need for aid and attendance and assigned an effective date for that award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  The Appellant has had ample opportunity to respond and supplement the record, and she has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of entitlement to an earlier effective date for the award of special monthly pension based on the need for aid and attendance, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  

The Board notes the Appellant submitted medical records of the Veteran dated in January 2011 pertaining to surgery for benign prostatic hyperplasia without a waiver of initial RO review.  However, a remand is not necessary for preparation of a supplemental statement of the case as these records are not pertinent to the matter on appeal, as benign prostatic hyperplasia was not considered in the award for special monthly pension based on the need for aid and attendance.  38 C.F.R. § 19.31. 

The Appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Earlier Effective Date

The Appellant contends that an earlier effective date is warranted for the award of special monthly pension based on the need for aid and attendance.  Specifically, she contends that the award be made retroactive to April 20, 2011.  See VA Form 9 received in December 2014.

An award of special monthly pension based on the need for aid and attendance will be effective from the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  However, under 38 C.F.R. § 3.401 (a)(1), if the award of pension is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  

The date of receipt of the instant claim of special monthly pension based on the need for aid and attendance is April 20, 2012.  There is no evidence or correspondence in the record that was received prior to April 20, 2012, which could be construed as a claim for special monthly pension based on the need for aid and attendance.  

For claims filed prior to March 24, 2015, a communication not on the appropriate form is treated as an informal claim providing that "[a]ny communication or action, indicating an intention to apply for one or more benefits . . . [s]uch informal claim must identify the benefit sought."  38 C.F.R. § 3.155 (a)(2014).   The VA then will send a claimant a formal application in response to the informal claim.  If the formal application form is returned within 1 year from the date it was sent to the claimant, the effective date for the award of service connection "will be the date of the informal claim."  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.155 ).  There were no formal or informal claims filed prior to April 20, 2012.  Therefore,  April 20, 2012, (the date of the instant claim) is the earliest possible (and appropriate) effective date for the award of special monthly pension based on the need for aid and attendance, in accordance with 38 U.S.C. § 5110 (a) and 38 C.F.R. §  3.400.

The Board is aware that the Appellant submitted a caregiver letter dated in May 2012 indicating that the Veteran had been taken care of since January 2011; however, even if entitlement to special monthly pension based on the need for aid and attendance arose prior to April 20, 2012, the controlling date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

The Board has considered whether 38 C.F.R. § 3.401 (a)(1) may provide an earlier effective date for special monthly pension based on the need for aid and attendance, based on a retroactive award of pension.  Under 38 C.F.R. § 3.401 (a)(1), if there is a retroactive award of pension, then any additional pension payable by reason of the need for aid and attendance would also be payable retroactively.  However, the Board finds that this is not the case here.  

The Veteran's original April 20, 2012, claim for special monthly pension based on the need for aid and attendance was granted in a June 2012 rating decision, effective April 20, 2012, (the date of claim for such benefits).  There has been no retroactive award of pension, and 38 C.F.R. § 3.401 (a)(1) does not provide for an earlier effective date of additional pension payable by reason of the need for aid and attendance where pension benefits have already been awarded (and are therefore not retroactive), as is the case here.  Therefore, the exception pursuant to 38 C.F.R. § 3.401 (a)(1) is not applicable.

Accordingly, the Board finds that an effective date earlier than April 20, 2012, for the award of special monthly pension based on the need for aid and attendance, is not warranted.  The Board is grateful to the Veteran for his honorable service, and regrets that, by law, it is unable to provide a more favorable outcome. 


ORDER

An effective date prior to April 20, 2012, for the award of special monthly pension based on the need for aid and attendance, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


